UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 21 Trustees & officers page 41 For more information page 45 To Our Shareholders, After producing modest returns in 2005, the stock market advanced smartly in the first four months of 2006. Investors were encouraged by solid corporate earnings, a healthy economy and stable inflation, which suggested the Federal Reserve could be coming close to the end of its 18-month campaign of raising interest rates. Those hopes were dashed in May, however, when economic data suggested a resurgence of inflation and more Fed rate hikes. The result was a significant market pullback that continued into June, erasing much of the earlier gains. Inflation and rate hike concerns also worked on the bond market, which, with the exception of low-quality bonds, made little headway over the last 12 months. With the financial markets about-face and increased volatility, it is anyones guess where the market will end 2006, especially given the wild cards of interest rate moves and record-high energy prices and their impact on corporate profits and the economy. One thing we do know, however, is that the stock markets pattern is one of extremes. Consider the last 10 years. From 1995 through 1999, we saw double-digit returns in excess of 20% per year, only to have 2000 through 2002 produce ever-increasing negative results, followed by another 20%-plus up year in 2004 and a less than 5% advance in 2005. Since 1926, the market, as measured by the Standard & Poors 500 Index, has produced average annual results of 10.4% . However, that normal return is rarely produced in any given year. In fact, calendar-year returns of 8% to 12% have occurred only five times in the 80 years since 1926. Although the past in no way predicts the future, we have learned at least one lesson from history: Expect highs and lows in the short term, but always invest for the long term. Equally important: Work with your financial professional to maintain a diversified portfolio, spread out among not only different asset classes  stocks, bonds and cash  but also among various investment styles. Its the best way we know of to benefit from, and weather, the markets extremes. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of May 31, 2006. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks a high level of current income, consistent with preservation of capital and mainte- nance of liquidity, by normally investing at least 80% of its assets in invest- ment-grade bonds (securities rated from AAA to BBB). Over the last twelve months * As rising interest rates pushed both short- and long-term bond yields higher, bond prices fell. * Higher-quality bonds made little progress, while lower-quality, high yield bonds produced strong gains. * The Fund benefited from being positioned for rising interest rates, but lost some ground from its defensive stance within the mortgage sector. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 issuers 22.7% Federal National Mortgage Assn. 11.7% Federal Home Loan Mortgage Corp. 11.7% United States Treasury 3.5% JP Morgan Chase 2.9% Countrywide Home Loans 1.9% Goldman Sachs Group, Inc. 1.9% Bank of America 1.7% Citigroup, Inc. 1.4% GMAC 1.1% Bear Stearns Co., Inc. As a percentage of net assets on May 31, 2006. 1 BY BARRY H. EVANS, CFA, HOWARD C. GREENE, CFA, AND JEFFREY N. GIVEN, CFA, FOR THE SOVEREIGN ASSET MANAGEMENT LLC PORTFOLIO MANAGEMENT TEAM MANAGERS REPORT JOHN HANCOCK Investment Grade Bond Fund The bond market made little headway during the year ended May 31, 2006. Bond yields rose, as the federal funds rate  a key short-term interest rate  climbed to 5% by the periods end, up from 3% a year earlier. As interest rates went up, bond prices, which move in the opposite direction, fell. Further impeding the market was strong economic growth, which  coupled with high energy and commodity prices  triggered inflation concerns.
